DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the claimed peroxide-curable composition.  The closest prior art of record is Taniguchi et al. (US Pat. 4,493,787).  Taniguchi et al. teaches a peroxide curable composition comprising an 100 parts of ethylene vinyl acetate (58 weight percent); 65 parts of carbon black (38 weight percent); 1 part of lead stearate as processing aid (0.6 weight percent); 1.5 parts of silicone oil (0.9 weight percent); 0.8 parts of antioxidant (0.5 weight percent); and 1 part of an organic peroxide (0.6 weight percent) (4:3-15; Table I).  
However, Taniguchi et al. teaches the presence of a crosslinking inhibitor which is a phenol, quinone, thiazole, or a thiuram sulfide (2:43-47), which are excluded by the amended claim language.  Further, there is no suggestion to select the specific antioxidant claimed, bis(4-1-methyl-1-phenylethyl)phenyl)amine, from the virtually infinite number of antioxidants known in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LIAM J HEINCER/Primary Examiner, Art Unit 1767